Citation Nr: 0631098	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  03-26 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of 
exposure to asbestos.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for rheumatic fever.

4.  Entitlement to service connection for jungle rot.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for pneumonia.

8.  Entitlement to service connection for numbness in both 
feet.

9.  Entitlement to service connection for left ankle edema, 
to include as secondary to rheumatic fever.

10.  Entitlement to service connection for varicose vein of 
the left testicle.


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to February 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

In March 2005, the Board remanded these matters for 
additional development and adjudication.  This having been 
completed, the case is again before the Board.  


FINDINGS OF FACT

1.  The medical evidence does not demonstrate that the 
veteran has currently diagnosed residuals of exposure to 
asbestos, malaria, rheumatic fever, jungle rot, PTSD, or 
varicose vein of the left testicle.

2.  The evidence of record does not demonstrate that the 
veteran developed diabetes mellitus, pneumonia, numbness in 
both feet, or left ankle edema, to include as secondary to 
rheumatic fever, during service or within one year after 
service.




CONCLUSIONS OF LAW

1.  Residuals of exposure to asbestos, malaria, rheumatic 
fever, jungle rot, PTSD, or varicose vein of the left 
testicle were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2006).

2.  Diabetes mellitus, pneumonia, numbness in both feet, and 
left ankle edema were not incurred in or aggravated by active 
military service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in July 2002 and April 2005, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claims for service connection, 
as well as the type of evidence VA would assist him in 
obtaining.  The veteran was also informed that he should send 
to VA evidence in his possession that pertains to the claim.  
In addition, the RO advised the veteran of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claims.  The RO also provided the 
veteran and his representative with adequate notice of the 
evidence, which was not of record, that was necessary to 
substantiate the veteran's claims, and also specifically 
informed the veteran of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.  In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service VA treatment reports, and statements 
submitted by the veteran in support of his claims.  The Board 
also notes that this case has been remanded for additional 
development.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, such as 
arthritis and diabetes mellitus, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

A.  Entitlement to service connection for residuals of 
exposure to asbestos, malaria, rheumatic fever, jungle rot, 
PTSD, or varicose vein of the left testicle.

After a careful review of the medical evidence, the Board 
finds that the record does not support a showing that the 
veteran currently has residuals of exposure to asbestos, 
malaria, rheumatic fever, jungle rot, PTSD, or varicose vein 
of the left testicle.  

The medical evidence in this case consists of the veteran's 
service medical records and VA treatment records.  

A review of the veteran's medical records reveals that the 
veteran has a history of malaria, rheumatic fever, and left 
testicle varicocele in 1945.  He is also noted to have had 
recurrences of malaria, with the last recurrence in the 
1950s.  Since that time, however, there is no evidence that 
the veteran currently suffers from these conditions or has 
any residuals related to these conditions.  There is also no 
indication that the veteran currently suffers from a skin 
condition, indicated to be jungle rot.

In addition, the Board notes that the veteran has been 
treated recently for upper respiratory infections and cough.  
In August 2003, the veteran underwent a CT scan which showed 
clear lung bases.  In December 2005, a chest x-ray was order 
in order to rule out pneumonia.  The impression was "early 
pneumonitis cannot be completely excluded."  There is, 
however, no indication that the veteran suffers from a 
condition related to asbestos exposure.

Finally, with respect to PTSD, the veteran's current 
treatment records indicate that he has been afforded 
preliminary screens for trauma and PTSD.  One such screen 
dated in January 2001 indicated that the veteran reported 
that he was not currently being treated for PTSD.   He did 
indicate combat experience, but also indicated that, in the 
past month, he had not been bothered by repeated disturbing 
memories, thoughts or images of one or more stressful event 
from his combat experience, did not feel distant or cut off 
from other people, and was not alert, watchful or on guard.  
The record indicates that the veteran had a negative screen.  
Another such screen dated in May 2002, was nearly identical 
and came to the same conclusion

In light of the foregoing, the Board must deny the veteran's 
claims.  The medical evidence in this case does not indicate 
that the veteran currently has residuals of exposure to 
asbestos, malaria, rheumatic fever, jungle rot, PTSD, or 
varicose vein of the left testicle.  And without a current 
diagnosis, a claim for entitlement to service connection for 
these conditions cannot be sustained.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, the 
Board also notes that the veteran, as a lay person, is not 
competent on his own to establish a medical diagnosis or show 
a medical etiology as such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions; see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Because the medical evidence is against a showing that the 
veteran currently has these conditions, there is no basis 
upon which to establish service connection.

B.  Entitlement to service connection for diabetes mellitus, 
pneumonia, numbness in both feet, and left ankle edema.

In this case, the veteran has been diagnosed as having 
diabetes mellitus, possible pneumonia, a diabetic foot 
condition, and left ankle edema.  Therefore, although the 
Board has reviewed the lay and medical evidence in detail, 
the Board will focus its discussion on evidence that concerns 
whether the veteran's current disabilities are related to a 
disease or injury in service.  

With respect to the veteran's diabetes mellitus, the 
veteran's treatment records indicate that the veteran has had 
diabetes mellitus type II for approximately the past 25 
years.  That would mean that the veteran first was diagnosed 
with this condition over thirty years after his discharge 
from the service.  There is also no indication that the 
veteran suffered from this condition in service.

With respect to pneumonia, the veteran's current medical 
treatment records indicate that a December 2005 chest x-ray 
indicated that early pneumonitis could not be completely 
excluded.  The veteran's service records indicate that the 
veteran was seen in October 1944 for cough, fever, and lower 
anterior chest pain for several days.  A chest x-ray was 
negative and the veteran was afforded bed rest and oral 
medication.  There is, however, no indication in the record 
that the veteran suffered pneumonia in service or that his 
in-service condition is in any way related to his possible 
current pneumonia.

With respect to bilateral numbness of the feet, the Board 
notes that the veteran is currently being treated for a 
diabetic foot condition.  Although, the Board also notes 
that, as of September 2005, the veteran denied pain or 
discomfort in his feet and a neurological note indicated that 
protective sensation was intact bilaterally.  There is also 
no indication in the record that any foot condition that the 
veteran may have is related to his service.  The veteran's 
service records are silent for a foot condition, and his 
separation examination is normal in all respects.

Finally, with respect to a left ankle condition, to include 
as secondary to rheumatic fever, the veteran's service 
records indicate that the veteran was diagnosed in service 
with acute rheumatic fever.  In connection with this 
condition, the November 1944 note also indicated that the 
veteran had a swollen and painful left ankle.  A January 1945 
treatment note also noted that the veteran was seen for a 
painful swollen left ankle.  He was diagnosed with cellulitis 
of the left ankle.  The veteran's current treatment records 
indicate that he was seen in May 2005 for an ankle injury.  
The treatment note does not indicate which ankle had been 
injured.  Swelling was indicated.  There was, however no 
indication that this ankle injury or swelling were related to 
the painful and swollen left ankle noted in service.

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's diabetes 
mellitus, possible pneumonia, numbness of the feet, and left 
ankle edema are related to service.  In this case, while the 
veteran was indicated to have a left ankle condition and a 
respiratory condition in service, there is no evidence that 
any of the veteran's current conditions are related to his 
military service.   While the veteran may feel that his 
conditions are related to his service, the Board notes that, 
as a lay person, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The medical evidence is against a finding linking diabetes 
mellitus, possible pneumonia, numbness of the feet, and left 
ankle edema with the veteran's active duty service.  
Accordingly, entitlement to service connection for these 
disabilities must therefore be denied.  


ORDER

1.  Service connection for residuals of exposure to asbestos 
is denied.

2.  Service connection for malaria is denied.

3.  Service connection for rheumatic fever is denied.

4.  Service connection for jungle rot is denied.

5.  Service connection for diabetes mellitus is denied.

6.  Service connection for PTSD is denied.

7.  Service connection for pneumonia is denied.

8.  Service connection for numbness in both feet is denied.

9.  Service connection for left ankle edema, to include as 
secondary to rheumatic fever, is denied.

10.  Service connection for varicose vein of the left 
testicle is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


